Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 04/30/2021. Currently claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-2, and 4-8 are rejected under 35 U.S.C.103 as being obvious over Magidson (US Patent Number 3,724,106), hereafter, referred to as “Magidson”, in view of Jones et al. (US Patent Application Publication Number 2014/0020192 A1), hereafter, referred to as ‘Jones”, in view of Kobayashi et al. (US Patent Application Publication No. 2009/0247658 A1), hereafter, referred to as “Kobayashi”.

Regarding claim 1, Magidson teaches in Fig. 1 a method of making an article of footwear, where separate receptacles in 14a, 14b, 14c, and 14d are part of a sole element of the footwear. Magidson also teaches that the cavities 14a-14d (equivalent to receptacles) provide cushioning and support to the various portions of the foot (column 6, lines 6-10). 

But Magidson fails to explicitly teach the disposing of a carrier onto a substrate to form the sole portion of the footwear. However, Jones teaches in Figs. 34-38, a method of making a sole portion of an article of footwear comprising the step of:

Disposing a carrier (element 22) onto a tray (element 90) (equivalent to substrate), wherein the carrier forms plurality of receptacles where the carrier defining a shape of a sole portion of the article of a footwear as shown in the Fig. 1.
Dispensing (from a nozzle) a second material (element 75) into the receptacles formed from the winding materials.

Jones teaches the method of making the sole structure using a 3D printing process via print-head nozzles (Fig. 34-38, and para. [0107]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jones and combine with Magidson, the step that provides a teaching to put a carrier on a substrate to form the sole of the footwear using a known method to yield a predictable result (KSR Rationale A, MPEP 2143). Magidson teaches a footwear with sole portion containing separate receptacles, and Jones teaches a method of creating the sole portion using a 3D printing process consistent with the teaching of Magidson. Since both the references deal with articles of footwear, one would have reasonable expectation of success from the combination.

But Magidson and Jones are silent on dispensing a thixotropic material into a plurality of the receptacles, wherein, the dispensed material forms cushioning elements.  However, Kobayashi teaches the use of polyurethane solution which has thixotropic properties (para. [0115]) in applications of footwear and soles of shoes (para [0120]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Kobayashi, and substitute the second material of Jones with that of polyurethane (a thixotropic material), because the simple substitution would provide predictable result and provide cushioning effect and would be easy to flow during dispensing.  Since the references deal with applications in the footwear, one would have reasonable expectation of success from the combination.  

 Regarding claim 2, Jones teaches in Fig. 27 that the fabric 23 (extended from sole area) would cover upper 20 area.  Jones teaches that the process facilitates the printing of the sole structure 30 with the upper structure 20 of the footwear. Therefore, it would have been obvious to any ordinary artisan that the Jones structure would be equivalent to wrapping a portion of the substrate around the medial and lateral side of the upper portion.

	Regarding claims 4, Jones teaches to deposit multiple layers (elements 75, 76, 77, and 78) on top of the receptacles (equivalent to outsole) that includes the cushioning material.

	Regarding claims 5-6, Magidson teaches in Fig. 1 plurality of channels, defining cells forming receptacles that are formed by the disposing carrier material. Magidson also teaches in the same figure that the carrier comprises of multiple receptacles together.

Regarding claim 7, Jones teaches in Fig. 12 the deposition of the carrier onto a substrate (tray 90) and further teaches in Fig. 13 the lifting of the carrier from the substrate. It
would have been obvious to any ordinary artisan the deposition would be performed on a nonstick surface to promote the lifting operation that is performed subsequently.

Regarding claim 8, Magidson, Jones, and Kobayashi teach a method of making an article
of footwear.  Jones teaches in Figs. 14-17 disposing a carrier (element 22) onto a tray (element 90).  Therefore, it would have been obvious to any ordinary artisan to interpret the structure as
multiple layers of winding formed by extrusion of material, because that would allow to optimize the thickness with the structure.

Claim 3 is rejected under 35 U.S.C.103 as being obvious over Magidson (US Patent Number 3,724,106), in view of Jones et al. (US Patent Application Publication Number 2014/0020192 A1), in view of Kobayashi et al. (US Patent Application Publication No. 2009/0247658 A1), in view of in view of Crowley, II et al. (US Patent Application Publication No. 2012/0180344 A1).

Regarding claim 3, Magidson, Jones and Kobayashi together teach a method a making an article of footwear. Jones teaches in Figs. 34-37, a method of making an article of footwear. But Jones is silent to a substrate material.  However, Crowley teaches to use fabric or leather material in the upper portion of a footwear on which the sole could be secured (para. [0003]). In the combination, one would have found it obvious to introduce Crowley’s fabric layer as a substrate layer between Jones’s items 20 (or 22) and 90 in order to also provide at least a portion of the upper with the sole (already fabricated by Jones).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Crowley as an improvement for simultaneously forming a portion of the upper and the sole.  Since the references deal with footwear applications, one would have reasonable expectation of success from their combination. Additionally, Kobayashi teaches the use of polyurethane solution which has thixotropic properties (para. [0115]) in applications of footwear and soles of shoes (para [0120]).
Claims 9-20 are rejected under 35 U.S.C.103 as being obvious over Jones et al. (US Patent Application Publication Number 2014/0020192 A1), in view of Ungari et al. (US Publication No. 2009/0094858 A1). 

Regarding claim 9, Jones teaches a method of making an article of footwear, the method comprising: 

Disposing a winding (strands 22) onto a surface, wherein the winding comprises a first material (strand) and defines a plurality of receptacles (holes in lattice structure), followed by extruding (ejecting, [0109]) a second material (element 75) (part of sole material, element 79) into the receptacles formed from the winding materials, thereby forming a sole portion of the article of footwear.  Jones teaches in Fig. 39 that the sole portion has a medial side (on the side of element 3402) and a lateral side (opposite of element 3402)

Jones teaches in Fig. 18-21, the use 3D printing system to form the upper portion of a footwear. Jones teaches in Fig. 19 the layer 20 comprising of the winding strands and further in Fig. 21 the layer 70 that is printed (deposited) on the layer 20 to form the upper (para. [0084]) comprising a wing portion.

Jones teaches extruding (Fig. 38) to form a wing portion that is coupled to the sole portion as shown in the finished article (Fig. 1), by continuing the deposition where the threads 22 curved upon upper 20 is formed onto the secondary shape (para [0114]) and forming the sole portion (element 79) that is connected to upper (wing portion of the footwear). Therefore, it would have been obvious to any ordinary artisan to extrude the sole and wing coupled together because that would allow the deposition (extrusion) of the materials in one single set up for the process.

Jones teaches the method of making the sole structure and the upper using a 3D printing process via print-head nozzles (Fig. 34, and para. [0107]). But Jones is silent on disposing process for the continuous (winding) layer. However, Ungari teaches in Fig. 4 extrusion of tubular member (equivalent to continuous winding layer) that is formed from extruded polymer strands (para. [0029-0030]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to dispose the first material to form the winding structure by an extrusion process because (i) Jones teaches/suggests providing a lattice structure, and Ungari teaches a method that would provide a lattice structure, or alternatively, (ii) Ungari teaches a substitutable alternative process for forming a lattice structure that one would have recognized as a substitute for the Jones process.  It would also have been obvious to any ordinary artisan that in order for to have a one-step extrusion process for the sole and wing coupled together, the deposition (extrusion) of the materials would be such that the wing portion attaches to the sole portion as the material comes out of the extrusion nozzle and solidifies and there would be no requirement for another extra step of attachment between the sole and wing portion (upper) which would be an improvement over a two-step extrusion process.

Regarding claim 10-14, Jones teaches in Fig. 38 that a sole portion of material is deposited (sole material 79), and further teaches that the threads 22 are curved and upper 20 is formed (para. [0114]) which is part of the wing portions.  Therefore, it would have been obvious to any ordinary artisan that the extrusion to form the substrate continues and extruded further to form the wing attachment. Jones also teaches that the first portion of the wing is coupled to the medial side of the sole, whereas the second side of the wing is coupled to the lateral side of the sole (as shown in Fig. 28) and the first and second wings are coupled together as shown in the finished article (Fig. 1), and the first and second wings also are coupled with lace (element 40). Jones further teaches that wing portions (element 70, Fig. 20 and 21) comprise of continuous extruded member as deposited by the process of Ungari.

Regarding claim 15-16, Jones teaches in Fig. 38 that a sole portion of material is deposited (sole material 79), and further teaches that the threads 22 are curved and upper 20 is formed (para. [0114]) which is part of the wing portions.  Therefore, it would have been obvious to any ordinary artisan that the sole portions are formed from plurality of loops and wing portions are also made of plurality of loops as shown by the final article (Fig. 1) and extrusion process would continue from sole to wing, because that would not require a new set up process, which would be an obvious improvement over existing process.

Regarding claim 17, Jones teaches in Fig. 3 that the sole portion extends from a heel region (section 13) to a forefoot region (section 11).

Regarding claim 18, Jones teaches in Fig. 39 that the wing portion is coupled to the sole portion at plurality of attachment points.

Regarding claim 19-20, Jones teaches in Fig. 30 that the wing portion that attaches to the heel side of the sole is free on the distal end from the sole portion and attaches to the portion near to the lace hole area, and the wing portion that attaches to the forefoot region moves around the upper shoe top area and coupled to the opposite side of the sole portion.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742